As filed with the U.S. Securities and Exchange Commission on July 22, 2011 Registration No.333-170464 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Post-Effective Amendment No. 1 to FORM S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Old Line Bancshares, Inc. (Exact name of registrant as specified in its charter) Maryland 20-0154352 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 1525 Pointer Ridge Place Bowie, Maryland 20716 (301)430-2500 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) James W. Cornelsen President and Chief Executive Officer Old Line Bancshares, Inc. 1525 Pointer Ridge Place Bowie, Maryland 20716 (301)430-2500 (Name, address, including zip code, and telephone number, including area code, of agent for service) With copies to: Frank E. Bonaventure, Esq. Ober, Kaler, Grimes & Shriver, P.C. 120 E. Baltimore Street Baltimore, Maryland 21202 (410) 685-1120 Approximate date of commencement of the proposed sale of the securities to the public: Not applicable. If the securities being registered on this Form are being offered in connection with the formation of a holding company and there is compliance with General Instruction G, check the following box. ¨ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, as amended, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer¨ Accelerated filer¨ Non–accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting companyx If applicable, place an X in the box to designate the appropriate rule provision relied upon in conducting this transaction: Exchange Act Rule 13e-4(i) (Cross-Border Issuer Tender Offer)¨ Exchange Act Rule 14d-1(d) (Cross-Border Third-Party Tender Offer)¨ EXPLANATORY NOTE: DEREGISTRATION OF UNSOLD SECURITIES Pursuant to a Registration Statement on Form S-4 (File No. 333-170464) Old Line Bancshares,, Inc. (the “Company”) filed with the Securities and Exchange Commission (the “SEC”) on November 8, 2010, as amended by Amendment No. 1 to the Registration Statement filed with the SEC on December 2, 2010, and declared effective by the SEC on December 6, 2010 (the “Registration Statement”), the Company registered the issuance of up to 2,618,835 shares of its common stock, par value $0.01 per share (the “Common Stock”), to the stockholders of Maryland Bankcorp, Inc. (“MDBK”) upon the effectiveness of a merger of MDBK with and into the Company (the “Merger”).The Merger was effective on April 1, 2011 and, pursuant to the terms of the Agreement and Plan of Merger, dated as of September 1, 2010, by and between the Company and MDBK, 2,132,231 shares of Common Stock were issued to the former stockholders of MDBK in exchange for their stock in MDBK in the Merger.Accordingly, the Company is seeking to deregister the 486,604 shares of Common Stock that were not issued. Pursuant to the undertaking of the Company as required by Item 512(a)(3) of Regulation S-K, the Company is filing this Post-Effective Amendment No. 1 to the Registration Statement to deregister the 486,604 shares of Common Stock under the Registration Statement that were not issued. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this post-effective amendment No. 1 to the registration statement No. 333-170464 to be signed on its behalf by the undersigned, thereunto duly authorized in the city of Bowie, State of Maryland, on July 22, 2011. OLD LINE BANCSHARES, INC. By: /s/ James W. Cornelsen James W. Cornelsen, President and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities and on the date indicated: Name Title Date /s/James W. Cornelsen Director, President and July 22, 2010 James W. Cornelsen Chief Executive Officer (Principal Executive Officer) /s/Christine M. Rush Senior Vice President, July 22, 2010 Christine M. Rush Chief Financial Officer and Secretary (Principal Accounting and Financial Officer) * Director July 22, 2010 Charles A. Bongar, Jr. * Director and July 22, 2010 Craig E. Clark Chairman of the Board * Director July 22, 2010 John P. Davey * Director July 22, 2010 Daniel W. Deming * Director July 22, 2010 James F. Dent * Director July 22, 2010 G. Thomas Daugherty * Director July 22, 2010 Nancy L. Gasparovic * Director July 22, 2010 Andre' J. Gingles * Director July 22, 2010 Frank Lucente, Jr. * Director July 22, 2010 Gail D. Manuel * Director July 22, 2010 John D. Mitchell * Director July 22, 2010 Gregory S. Proctor, Sr. * Director July 22, 2010 Suhas R. Shah * Director July 22, 2010 John M. Suit, II *By: /s/ James W. Cornelsen James W. Cornelsen Attorney-in-Fact
